Name: 2000/99/ECSC: Council Decision of 24 January 2000 amending Decision 76/228/ECSC on the granting of daily subsistence allowances and refunds of travel expenses to members of the Consultative Committee of the European Coal and Steel Community
 Type: Decision
 Subject Matter: European construction;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2000-02-04

 Avis juridique important|32000D00992000/99/ECSC: Council Decision of 24 January 2000 amending Decision 76/228/ECSC on the granting of daily subsistence allowances and refunds of travel expenses to members of the Consultative Committee of the European Coal and Steel Community Official Journal L 029 , 04/02/2000 P. 0023 - 0023COUNCIL DECISIONof 24 January 2000amending Decision 76/228/ECSC on the granting of daily subsistence allowances and refunds of travel expenses to members of the Consultative Committee of the European Coal and Steel Community(2000/99/ECSC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 18 thereof,Whereas:(1) the daily subsistence allowance rates for officials on mission have just been adjusted under Council Regulation (EC/ECSC/Euratom) No 620/1999(1);(2) the daily subsistence allowances granted to members of the Consultative Committee of the European Coal and Steel Community should be adjusted pro rata to take account of the increase in travel and subsistence expenditure incurred by members of the Committee;(3) Decision 76/228/ECSC(2) should therefore be amended,HAS DECIDED AS FOLLOWS:Article 1Article 2(1) of Decision 76/228/ECSC is hereby replaced by the following: "1. The daily subsistence allowance shall be:- EUR 184,40 for each day of attendance at meetings,- EUR 143,95 for each day of travel."Article 2This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Communities.Done at Brussels, 24 January 2000.For the CouncilThe PresidentL. CAPOULAS SANTOS(1) OJ L 78, 24.3.1999, p. 1.(2) OJ L 44, 20.2.1976, p. 33. Decision last amended by Decision 92/550/ECSC (OJ L 353, 3.12.1992, p. 29).